FILED
                            NOT FOR PUBLICATION                             AUG 17 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50350

               Plaintiff - Appellee,             D.C. No. 2:04-cr-00632-R

  v.
                                                 MEMORANDUM *
RAUL MELENDEZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     Manuel L. Real, District Judge, Presiding

                            Submitted August 11, 2011 **

Before:        THOMAS, SILVERMAN, and CLIFTON, Circuit Judges.

       Raul Melendez appeals from the 24-month sentence imposed following the

revocation of supervised release, and new conditions of supervised release imposed

upon revocation. We have jurisdiction under 28 U.S.C. § 1291, and we vacate and

remand for resentencing.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
         Melendez contends, and the government agrees, that the case must be

remanded for resentencing because the district court failed to discuss the applicable

Guidelines range, and did not provide an adequate explanation for the sentence

imposed. We agree that the plain error test is met here because the district court

failed to properly calculate the Guidelines range, failed to provide an adequate

explanation for its decision to impose a sentence that was above the Guidelines

range, and failed to accurately and appropriately discuss the relevant factors under

18 U.S.C. §§ 3553(a) and 3583(e). See United States v. Carty, 520 F.3d 984, 991-

93 (9th Cir. 2008) (en banc); United States v. Hammons, 558 F.3d 1100, 1104-06

(9th Cir. 2009). We therefore vacate the sentence, and remand for resentencing to

allow the district court to calculate the applicable Guidelines range, and provide an

adequate explanation for its sentence. We further instruct the district court that any

gang-related conditions of supervised release imposed on remand comply with this

court’s precedent. See United States v. Soltero, 510 F.3d 858, 865-67 (9th Cir.

2007) (per curiam); United States v. Johnson, 626 F.3d 1085, 1091 (9th Cir. 2010).

         Melendez’s request to have the case reassigned to a different judge on

remand is denied. See United States v. Waknine, 543 F.3d 546, 559-60 (9th Cir.

2008).

         VACATED and REMANDED for RESENTENCING.


                                            2                                     10-50350